Case: 19-50975     Document: 00515656063          Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 1, 2020
                                   No. 19-50975                   Lyle W. Cayce
                                                                       Clerk

   Joe Leon Lanier,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 4:04-CV-8


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Joe Leon Lanier, Texas prisoner # 866198, seeks leave to proceed in
   forma pauperis (IFP) on appeal from the district court’s order construing his
   Federal Rule of Civil Procedure 60(b)(6) motion as an unauthorized
   successive 28 U.S.C. § 2254 application and transferring it to this court. In


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50975      Document: 00515656063            Page: 2   Date Filed: 12/01/2020




                                      No. 19-50975


   his motion, Lanier alleged: (1) he was denied the assistance of counsel after
   his sentencing during the period for seeking a new trial; (2) his appellate
   counsel rendered ineffective assistance; and (3) he was denied counsel during
   his state habeas proceeding to assist in raising a claim that his trial counsel
   rendered ineffective assistance.
          By moving to proceed IFP on appeal, Lanier is challenging the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To obtain IFP status, Lanier must
   show both financial eligibility and a nonfrivolous issue for appeal. See Carson
   v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
          Even if Lanier can satisfy the financial-eligibility requirement, he has
   not shown a nonfrivolous appellate issue. See id. Lanier contends that his
   Rule 60(b)(6) motion was not a successive § 2254 application because the
   motion alleged defects in the integrity of his first § 2254 proceeding. In
   particular, he contends that he was entitled to Rule 60(b)(6) relief in light of
   three Supreme Court cases that issued after the proceeding and were
   favorable to him: Buck v. Davis, 137 S. Ct. 759 (2017); Trevino v. Thaler, 569
U.S. 413 (2013); and Martinez v. Ryan, 566 U.S. 1 (2012).
          Lanier’s case is distinguishable from these three decisions, given that
   his Rule 60(b)(6) motion did not seek to overcome a procedural default. See
   Buck, 137 S. Ct. at 767, 779-80; Trevino, 569 U.S. at 417; and Martinez, 566
U.S. at 17. Further, we have held that neither Martinez nor Trevino have been
   made retroactively applicable to cases on collateral review. See Clark v. Davis,
   850 F.3d 770, 784 (5th Cir. 2017). Thus, Buck, 137 S. Ct. at 779-80, is
   inapposite. Also, contrary to Lanier’s arguments, a motion filed in a habeas
   proceeding asserting that a change in the law is a reason justifying relief,
   although labeled a Rule 60(b)(6) motion, is in substance a successive habeas
   application. See Gonzalez v. Crosby, 545 U.S. 524, 530, 531 (2005). Further,




                                           2
Case: 19-50975      Document: 00515656063           Page: 3     Date Filed: 12/01/2020




                                     No. 19-50975


   Lanier concedes that his Rule 60(b)(6) motion presented claims that were
   unavailable to him when he filed his initial § 2254 petition. A motion
   presenting new claims is likewise a successive habeas application in
   substance. See id. at 531-32.
          For these reasons, the district court did not err in construing Lanier’s
   Rule 60(b)(6) motion as an unauthorized successive § 2254 application and
   transferring it to this court. See id.; United States v. Fulton, 780 F.3d 683, 686
   (5th Cir. 2015). We, therefore, need not consider Lanier’s challenge to the
   district court’s alternative timeliness ruling. See Hinojosa v. Horn, 896 F.3d
305, 310 n.2 (5th Cir. 2018)
          Accordingly, we DENY the motion to proceed IFP on appeal and
   DISMISS Lanier’s appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24;
   5th Cir R. 42.2. Lanier is WARNED that future frivolous, repetitive, or
   otherwise abusive filings will invite the imposition of sanctions, which may
   include dismissal, monetary sanctions, and restrictions on his ability to file
   pleadings in this court and any court subject to this court’s jurisdiction.




                                           3